UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 13, 2012 TITAN INTERNATIONAL, INC. (Exact name of Registrant as specified in its Charter) Illinois 1-12936 36-3228472 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2701 Spruce Street, Quincy, IL62301 (Address of principal executive offices, including Zip Code) (217)228-6011 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THIS REPORT Item 5.02(e) COMPENSATORY ARRANGEMENT OF CERTAIN OFFICERS On February 13, 2012, Titan International, Inc. (Titan) extended the employment agreement with Titan’s Chief Executive Officer, Maurice M. Taylor, Jr.The termination date of the employment agreement has been extended until April 28, 2014.A copy of the employment agreement extension is included as Exhibit 10. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 10 Maurice M. Taylor, Jr. Employment Agreement Extension SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TITAN INTERNATIONAL, INC. (Registrant) Date: February 14, 2012 By: /s/ PAUL G. REITZ Paul G. Reitz Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit No. Description 10 Maurice M. Taylor, Jr. Employment Agreement Extension
